DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12 and 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicants amended the claims. The amended claims are indefinite and could not be properly understood.
As to claims 1-6, 8-12 and 33:
The claims are indefinite and could not be properly understood because it is not clear from claim 1 whether or not “a first sensor” is a part of the claimed system.
Further, the claims are indefinite because it is not clear an occlusion of what is detected by the referenced sensor.
Claim 33 is further indefinite and incomplete because it recites “determining a sensor accuracy” but fails to recite any structure needed to perform such.
The claim is further indefinite because it is not clear what structure is required by the recitation of the “determining a sensor accuracy”.
As to claims 22-32 and 34:
The claims are indefinite and could not be properly understood because it is not clear from claim 22 whether or not “a first sensor” is a part of the claimed system.
Further, the claims are indefinite because it is not clear an occlusion of what is detected by the referenced sensor.
Claim 34 is further indefinite and incomplete because it recites “determining a sensor accuracy” but fails to recite any structure needed to perform such.
The claim is further indefinite because it is not clear what structure is required by the recitation of the “determining a sensor accuracy”.

Claims 1-6, 8-12 and 22-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicants amended the claims.
The amended claims require:
“the housing controller circuit is configured to turn the second sensor on to begin performing sensing operations in response to a first sensor detecting an occlusion and when the motor is activated”.
The applicants allege that the support for the referenced limitation is provided by paragraphs [0009] ands [0122] of the original specification.
This is not persuasive.
Paragraph [0009] merely states:
[0009] The motor may be actuated when the sensor's accuracy is below a threshold accuracy value. The motor may be actuated when the first sensor detects an occlusion. Rotating the screen may include using a line and one or more pulleys to rotate the screen. Rotating the screen may include rotating the motor at a rotational speed of at least 1 rotation-per-minute. The method may further include performing, by a second sensor, sensing operations during the rotating of the screen.
Paragraph [0122] merely states:
[0122] The housing controller circuit 1350 includes, for example, one or more processors (e.g., one or more computer processors such as microprocessors or microcontrollers or both), short-term and/or long-term data storage (e.g., memory random-access memory or flash memory or both), and instructions stored in memory that carry out operations of the housing controller circuit 1350 when the instructions are executed (e.g., by the one or more processors). In an embodiment, the housing controller circuit 1350 is integrated as part of the controller 1102 discussed previously with reference to FIG. 12. In an embodiment, the housing controller circuit 1350 is separate from the controller 1102. The housing controller circuit 1350 is configured to receive sensor data from the sensor 1320 and determine if the sensor 1320 is operating at a reduced accuracy. As described herein, accuracy relates to the amount of uncertainty in a sensor's measurement. In an embodiment, the sensor 1320 operates at a reduced accuracy when dirt, oil, and/or water (snow or rain), debris, leaves, twigs, bird droppings, and residue among other objects and materials accumulate on the screen 1322, causing the sensor 1320 to have a decrease in visibility, adding additional noise, and therefore uncertainty, to the signals detected by the sensor 1320. Determining that the sensor 1320 is operating at a reduced accuracy may include determining that any occlusions exists on the screen 1322 or comparing the current accuracy of the sensor's 1320 measurements to an accuracy threshold (e.g., a desired accuracy). For example, in an embodiment, the housing controller circuit 1350 determines that the sensor 1320 is operating at a reduced accuracy if the housing controller circuit 1350 determines that any occlusions exists on the sensor 1320. In an embodiment, the housing controller circuit 1350 compares the sensor's 1320 accuracy with an accuracy threshold (e.g., an absolute certainty standard), and determines that the sensor 1320 is operating at a reduced accuracy when the sensor's accuracy is below the accuracy threshold.

Thus, non-of the referenced paragraph support newly introduced limitation of “the housing controller circuit is configured to turn the second sensor on to begin performing sensing operations in response to a first sensor detecting an occlusion and when the motor is activated”.

As to claims 33 and 34:
The original disclosure fails to support the limitation:
“the housing controller circuit is configured to turn the second sensor on to begin performing sensing operations in response to a first sensor detecting an occlusion and when the motor is activated”, “wherein the first sensor detecting the occlusion comprises determining a sensor accuracy of the first sensor is below a threshold accuracy value”.
Neither paragraph [0009], nor paragraph [0122] support the referenced limitation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 8, 11-12 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312) and Yoo et al  (MEMS-based Lidar For Autonomous Driving).
Newman teaches an apparatus comprising:
a sensor housing (Figure 1),
 a first sensor comprising LIDAR sensor (at least sensors 112, 116); 
a motor rotatable about a first fixed axis of revolution (motor of the motorized rotation drive wheel);
a housing controller circuit (at least Figures 3, 7, 14, 15); 
a substantially transparent screen rotatable about a second fixed axis of revolution (rotating lens),
the substantially transparent screen being mechanically coupled to the motor and covering the sensor aperture; and 
a cleaning mechanism located proximate to the screen (at least Figures 17), the cleaning mechanism configured to contact the substantially transparent screen, a second sensor (at least paragraph [0151]).
The apparatus further comprises an outlet (1724) configured to release pressurized air.
The cleaning mechanism is disclosed as comprising sponge, cloth, wipe, blade or other cleaning material.
The system is disclosed as configured to check accuracy of the first sensor and actuate cleaning when needed.
See entire document, especially Figures 1, 3, 5, 7, 8A-B, 9-11, 14-17 and the related description and the description at [0115-119], [0125-126], [0130-145],  [0147-150], [0151-162], [0179-189].
LIDAR sensor is disclosed at least at [0043], [0047], [0052], [0055], [0059], [0109], [0115], [0145].
Newman does not specifically teach the controller configured to turn the second sensor on to begin performing sensing operations “in response to a first sensor detecting an occlusion and when the motor is activated”.
However, Anderson teaches providing one or more sets of redundant sensors and to configure the sensor management system to clean one of the redundant sensors when the other sensor can perform required sensing task (at least column 8, lines 9-15).
It would have been obvious to an ordinary artisan at the time the invention was filed to configure the controller of Newman to turn the second/redundant sensor on when performing cleaning (activating motor) when determined by the accuracy test in order to ensure that the second sensor can perform required sensing task as suggested by Anderson.
As to claims 11-12, it would have been obvious to an ordinary artisan at the time the invention was filed to find values for the torque and rotational speed of the motor depending from the specific construction of the system by routine experimentation to ensure proper functioning of the system.
Newman does not specifically teach a LIDAR with MEMS. It is not clear from Newman whether or not the specifically exemplified LIDARs are with MEMS.
However, Newman states that in addition to the specifically exemplified LIDAR systems other industry-equivalent LIDAR sensors and/or systems, and any known or future-developed standard and/or architecture can be used (at least [0059]. 
On the other hand, Yoo et al teach that MEMS-based LIDARs were know and used in the industry.
It would have been obvious to an ordinary artisan at the time the invention was filed to use MEMS-based LIDARs in the system of Newman since Newman Newman states that in addition to the specifically exemplified LIDAR systems other industry-equivalent LIDAR sensors and/or systems, and any known or future-developed standard and/or architecture can be used and since Yoo et al teach that MEMS-based LIDARs were know and used in the industry.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312) and Yoo et al  (MEMS-based Lidar For Autonomous Driving), as applied to claim 1 above, and further in view of any one of Wanders (US 2013/0014783), Cadet et al (US 2015/0366421), Borman et al (US 20170197713), and GB 2555154B.
Newman modified by Anderson as applied above does not specify the materials of the cleaning device.
Newman teaches that the cleaning mechanism may comprise sponge, cloth, wipe, blade or other cleaning material.
On the other hand, microfabric and cellulose are known and widely used materials for cleaning sensors and optical surfaces as evidenced by Wanders, Cadet et al, Borman et al, and GB 2555154B.
It would have been obvious to an ordinary artisan at the time the invention was filed to use microfabric and cellulose as materials for the cleaning device in the modified Newman in order to use a known material for its known purpose.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312) and Yoo et al  (MEMS-based Lidar For Autonomous Driving), as applied to claim 1 above, and further in view of WO 95-27641.
Modified Newman, as applied above, does not specifically teach the use of a line and pulleys.
However, WO 95-27641 teaches that coupling a motor by line and pulleys to transfer rotation was known in the art.
It would have been obvious to an ordinary artisan at the time the invention was filed to incorporate coupling the motor by a line and pulleys in order to use a known device for its known purpose.


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312) and Yoo et al  (MEMS-based Lidar For Autonomous Driving), as applied to claim 1 above, and further in view of JP 2015-182656.
Modified Newman, as applied above, does not specifically teach the use of acrylic or PET as a material for the screen.
However, JP 2015-162656 teach such materials as known materials for screens,
It would have been obvious to an ordinary artisan at the time the invention was filed to use acrylic and PET in the system of modified Newman as materials for screen in order to use a known material for its known purpose.


Claim 22, 24, 26, 28, 31-32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312).
Newman teaches an apparatus comprising:
a sensor housing (Figure 1),
 a first sensor comprising a camera with a lens (at least sensors 112, 116); 
a motor rotatable about a first fixed axis of revolution (motor of the motorized rotation drive wheel);
a housing controller circuit (at least Figures 3, 7, 14, 15); 
a substantially transparent screen rotatable about a second fixed axis of revolution (rotating lens),
the substantially transparent screen being mechanically coupled to the motor and covering the sensor aperture; and 
a cleaning mechanism located proximate to the screen (at least Figures 17), the cleaning mechanism configured to contact the substantially transparent screen, a second sensor (at least paragraph [0151]).
The apparatus further comprises an outlet (1724) configured to release pressurized air.
The cleaning mechanism is disclosed as comprising sponge, cloth, wipe, blade or other cleaning material.
The system is disclosed as configured to check accuracy of the first sensor and actuate cleaning when needed.
See entire document, especially Figures 1, 3, 5, 7, 8A-B, 9-11, 14-17 and the related description and the description at [0115-119], [0125-126], [0130-145],  [0147-150], [0151-162], [0179-189].
The camera and the lens are disclosed at least at [0048], [0050], [0052], [0062], [0109-110], [0126], [0139], [0151-155].
Newman does not specifically teach the controller configured to turn the second sensor on to begin performing sensing operations “in response to a first sensor detecting an occlusion and when the motor is activated”.

However, Anderson teaches providing one or more sets of redundant sensors and to configure the sensor management system to clean one of the redundant sensors when the other sensor can perform required sensing task (at least column 8, lines 9-15).
It would have been obvious to an ordinary artisan at the time the invention was filed to configure the controller of Newman to turn the second/redundant sensor on when performing cleaning (activating motor) when determined by the accuracy test  in order to ensure that the second sensor can perform required sensing task as suggested by Anderson.
As to claims 11-12, it would have been obvious to an ordinary artisan at the time the invention was filed to find values for the torque and rotational speed of the motor depending from the specific construction of the system by routine experimentation to ensure proper functioning of the system.

Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312), as applied to claim 1 above, and further in view of any one of Wanders (US 2013/0014783), Cadet et al (US 2015/0366421), Borman et al (US 20170197713), and GB 2555154B.
Newman modified by Anderson as applied above does not specify the materials of the cleaning device.
Newman teaches that the cleaning mechanism may comprise sponge, cloth, wipe, blade or other cleaning material.
On the other hand, microfabric and cellulose are known and widely used materials for cleaning sensors and optical surfaces as evidenced by Wanders, Cadet et al, Borman et al, and GB 2555154B.
It would have been obvious to an ordinary artisan at the time the invention was filed to use microfabric and cellulose as materials for the cleaning device in the modified Newman in order to use a known material for its known purpose.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312), as applied to claim 1 above, and further in view of WO 95-27641.
Modified Newman, as applied above, does not specifically teach the use of a line and pulleys.
However, WO 95-27641 teaches that coupling a motor by line and pulleys to transfer rotation was known in the art.
It would have been obvious to an ordinary artisan at the time the invention was filed to incorporate coupling the motor by a line and pulleys in order to use a known device for its known purpose.


Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312), as applied to claim 1 above, and further in view of JP 2015-182656.
Modified Newman, as applied above, does not specifically teach the use of acrylic or PET as a material for the screen.
However, JP 2015-162656 teach such materials as known materials for screens,
It would have been obvious to an ordinary artisan at the time the invention was filed to use acrylic and PET in the system of modified Newman as materials for screen in order to use a known material for its known purpose.



Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and filed new claims.
The applicants allege that Newman and Andersen fail to teach the controller configured to turn the second sensor on to begin performing sensing operations “to turn the second sensor on to begin performing sensing operation in response to a first sensor detecting an occlusion and when the motor is activated”.
The applicants allege that the amended claims are allowable.
This is not persuasive.
First, the claims are indefinite and could not be properly understood.
Second, the claims are not supported by the original disclosure.
Third, in contrast to applicants’ allegation, Andersen teaches:
“the plurality of sensors includes one or more sets of redundant sensors, and as to each set of redundant sensors: the sensor management system is to further clean or caused to be cleansed one of the redundant sensors when it determines that another of the redundant sensors can perform required sensing tasks.”
Further, Newman teaches that the system is configured to check accuracy of the first sensor and actuate cleaning when needed.
It would have been obvious to an ordinary artisan at the time the invention was filed to configure the controller of Newman to turn the second/redundant sensor on when performing cleaning (activating motor) when determined by the accuracy test in order to ensure that the second sensor can perform required sensing task as suggested by Anderson.
The applicants further allege that claim 5 is allowable because Newman and Andersen and Yoo et al do not teach “the motor configured to be actuated when the first sensor detect s an occlusion.
This is not persuasive at least because the motor of Newman is disclosed as capable of been activated. Please, note that claim 5 merely recite an ability of the motor to be activated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711